Citation Nr: 1437459	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  07-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a hiatal hernia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

The Veteran has asserted that she suffers from a hiatal hernia as a result of her service.  

In a December 2013 VA examination the Veteran reported that her condition began in 1989, while in-service.  She stated that she had vomiting, stomach pain, acid reflux, bloating and difficulty sleeping.  She further reported that she was diagnosed with gastritis in 2012.  The examiner noted that the Veteran had symptoms of reflux disease, specifically heartburn, regurgitation, shoulder pain and sleep disturbance.  The examiner was requested to opine whether there was a relationship between the claimed hiatal hernia and the Veteran's service-connected gastritis.  

The examiner stated that the Veteran did have treatment in-service for gastritis, but there were no in-service records which documented a hiatal hernia while the Veteran was on active duty.  He further noted that gastritis and hiatal hernias can have overlapping symptoms; therefore, he was unable to determine whether the Veteran suffered from a hiatal hernia in the military.  

The Board notes that the examiner did not opine as to whether the Veteran's disability was at least as likely as not due to her military service, or, whether it was caused or aggravated by her service-connected gastritis.  

A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007). "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]." Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008). 

The Board finds that the December 2013 examiner's opinion is insufficient as he did not adequately explain whether the Veteran's hiatal hernia is related to service, or whether it is related to her service-connected gastritis.  In this regard, although he noted the absence of hiatal hernia during the Veteran's active service, he noted symptoms of gastritis which can have overlapping symptoms with hiatal hernia.  Accordingly, remand is required so that an adequate and non-speculative opinion can be provided as to whether the Veteran's current hiatal hernia is etiologically related to her service, or whether it is otherwise caused or aggravated by her service-connected gastritis.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed hiatal hernia and to provide an adequate opinion as to whether the Veteran has a hiatal hernia due to her service-connected gastritis.  The claims file, to include any pertinent evidence in Virtual VA that is not contained in the claims file, must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results, interview of the Veteran, and a review of the record, the examiner should provide an opinion on:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hiatal hernia had its onset in service or is otherwise etiologically related to the Veteran's active service.  The examiner should address the Veteran's treatment for symptoms associated with gastritis and opine as to whether these symptoms could also be congruent with symptoms of hiatal hernia.

b. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hiatal hernia was caused or aggravated (made worse) by her service-connected gastritis.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 
A complete and thorough rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions. 

3. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and her representative, she should be afforded the requisite opportunity to respond, and the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







_________________________________________________
GAYLE E. STROMMEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



